Citation Nr: 0217292	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  00-15 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a right inguinal herniorrhaphy.

2.  Entitlement to an increased evaluation for hypertension 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1970, and from March 1970 to March 1987.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 decision by the Columbia, South Carolina, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran does not currently have a hernia.

2.  The veteran's systolic blood pressure is predominantly 
lower than 200 mm/Hg, and his diastolic blood pressure is 
predominantly lower than 110 mm/Hg.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
residuals of a right herniorrhaphy have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 
4.7, 4.10, 4.114, Diagnostic Code 7338 (2002).

2.  The schedular criteria for an evaluation greater than 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records include an October 
1967 hospital summary that shows that he underwent 
adhesiolysis for a small bowel obstruction due to abdominal 
adhesions.  At that time the appellant was noted to have 
undergone a herniorrhaphy about three years prior to 
service.  At a January 1987 separation examination the 
appellant reported having high blood pressure, but physical 
examination did not result in a diagnosis of hypertension.

At a May 1989 VA general medical examination, the veteran 
was diagnosed with essential hypertension.

An October 1989 RO decision granted service connection for 
both hypertension and residuals of a right herniorrhaphy.  
He was assigned 10 percent and noncompensable evaluations 
respectively.  

At an August 1999 VA digestive disease examination the 
veteran complained of abdominal pain about twice a month, 
with each episode lasting about five minutes duration.  
Physical examination revealed a non tender abdominal scar.  
There were no masses.  The impression was status post 
ventral hernia repair and small bowel resection.

At a September 1999 VA examination, the veteran gave a 
history of hypertension, but said it had been controlled by 
diet, and medication had not been prescribed.  Blood 
pressure was 150/100.  A stress test and echocardiography 
were prescribed.  The diagnosis was poorly controlled 
hypertension.

During a September 1999 Agent Orange examination the 
veteran's blood pressure was recorded as 152/98.

A November 1999 treatment record noted that the veteran 
underwent a stress test and echocardiography in October 
1999.  Both studies were essentially negative.  The 
appellant's blood pressure was 171/113, but he was not on 
medication.  The assessment was hypertensive vascular 
disease, and trace congestive heart failure.  
Antihypertensive medication was prescribed.

A September 2000 VA treatment record noted the veteran's 
complaint of side effects from antihypertensive medication.  
He had been taking furosemide and atenolol, and felodipine 
was substituted for atenolol.  On examination, the abdomen 
was soft, nontender, bowel sounds were present in all 
quadrants, and there was no hepatosplenomegaly.  Diagnoses 
included dyspepsia and ranitidine was prescribed.

At an October 2000 RO hearing, the issues before the hearing 
officer included, in addition to those here before the 
Board, a compensable evaluation for residuals of a small 
bowel obstruction due to adhesions, status post 
adhesiolysis.  The veteran reported the occasional abdominal 
pain described above.  The hearing officer sought, without 
notable success, to determine whether the pain was a 
residual of the preservice right inguinal herniorrhaphy, a 
residual of the adhesiolysis, or due to something altogether 
unrelated.  Upon inquiry, the veteran said he felt he was 
entitled to an evaluation of 10 percent for the occasional 
abdominal pain.

A December 2000 VA examination noted complaints of scar 
pain.  Physical examination revealed a 25.5 centimeter, 
nontender, nonadherent, longitudinal scar.  There was no 
evidence of either an incisonal or umbilical hernia.

November and December 2000 VA outpatient treatment records 
noted that the veteran's blood pressure was 138/88 on both 
records, and that it was stable and controlled on 
medication.

At a May 2001 VA examination, the examiner noted that the 
veteran was taking blood pressure medication.  Examination 
revealed a blood pressure of 140/100 in the right arm, and 
140/104 in the left arm.  The diagnosis was hypertension.

At a May 2001 VA digestive disease examination, the 
appellant's abdomen was noted to be soft, nontender.  A 
ventral hernia was not palpable.  The diagnosis was status 
post hernia repair and laparotomy.

A July 2001 hearing officer decision assigned a 10 percent 
evaluation for residuals of a small bowel obstruction due to 
adhesions, status post adhesiolysis, determined that the 
new, compensable evaluation was a total grant of the benefit 
sought on appeal, and removed that issue from appeal.

Analysis

Preliminary Considerations:

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claims.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations which are codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA and the 
implementing regulations are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
assist a claimant if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  The 
Act and regulations also require VA to notify the claimant 
of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant which of the evidence is to be provided 
by the claimant and which VA will attempt to obtain on 
behalf of the claimant.

The Board is satisfied that the facts relevant to these 
claims have been properly developed and there is no further 
action that should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  The veteran was provided an 
opportunity to identify additional evidence in support of 
his claims.  Additionally, he was afforded VA examinations 
to determine the current nature and extent of his claimed 
disabilities.  While the Board acknowledges that the claims 
folder was not available to the examiner who conducted the 
May 2001 VA digestive disease examination, because the 
rating criteria for that disability are dependent upon 
objective examination findings, and not on historical 
factors, this error was harmless.

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran 
with adequate notice of what the law requires to award 
increased ratings for the disabilities in question.  He was 
provided adequate notice that VA would help him secure 
evidence in support of his claim if he identified that 
evidence.  By letter in November 2002, the veteran was 
informed that if he had additional pertinent evidence to 
submit he should forward that evidence to the Board.  No 
additional evidence has, however, been received.

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include VA examinations, revealed.  Additionally, 
they provided notice of what the remaining evidence showed, 
including any evidence identified by the appellant.  
Finally, these documents provided notice why this evidence 
was insufficient to award increased evaluations for the 
disabilities in question, as well as notice that the 
appellant could still submit supporting evidence.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claims, notice of what he could do to help his 
claims, and notice of how his claims were still deficient.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA 
and what evidence would be secured by the appellant is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, a merits based review may be 
conducted.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7338 a noncompensable evaluation is warranted for a small 
hernia lacking true hernia protrusion, for a small and 
reducible hernia, or for a hernia that may be surgically 
repaired though surgery has yet to be performed.  A 10 
percent evaluation is warranted for a postoperative 
recurrent hernia that is readily reducible and well 
supported by truss or belt.

In this case, the veteran receives a separate noncompensable 
evaluation for his hernia scar, and no appeal pertaining to 
that rating is before the Board.

With respect to the hernia itself the record uniformly shows 
that the veteran does not currently have a hernia.  As such, 
there is no possibility that he meets the schedular 
requirements for an increased rating.  As such, a 
compensable evaluation is not warranted and this claim is 
denied.

With respect to the claim of entitlement to an increased 
evaluation for hypertension the Board notes that under 38 
C.F.R. § 4.104, Diagnostic Code 7101, a 10 percent 
evaluation is warranted if diastolic pressure is 
predominantly 100 mm/Hg or higher, if systolic pressure is 
predominantly 160 mm/Hg or higher, or if there is a history 
of diastolic pressure predominantly 100 mm/Hg or higher 
controlled only by continuous medication.  A 20 percent 
evaluation is warranted if diastolic pressure is 
predominantly 110 mm/Hg or higher or systolic pressure is 
predominantly 200 mm/Hg or higher.

The clinical evidence in support of this claim reveals that 
only on one occasion has the appellant's diastolic pressure 
exceeded 110, and at no time has his systolic pressure ever 
exceeded 200.  Without diastolic readings predominately 110 
or greater, or systolic readings predominately 200 or 
greater, there is no basis for an increased evaluation.

The benefits sought on appeal are denied.

In reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Increased evaluations for residuals of a right inguinal 
herniorrhaphy, and for hypertension are denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  
We are in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, please 
note these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

